Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the claims filed on September 17, 2020. Claim(s) 1-42 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 1 recites acquiring a coverage request from a first user, notifying a second user of the coverage request, acquiring an acceptance of the coverage request from the second user, and communicating a message that was sent to the first user to the second user.
 These limitations, as drafted, given the broadest reasonable interpretation, cover manual, human performance of the limitations, which constitutes Certain Methods of Organizing Human Activity, but for the recitation of generic computer components. The claim recites generic computer components in the form of “a server device for managing care provider coverage in a medical communication system”, “a first communication device”, and “a second communication device” which are utilized as tools to carry out the abstract idea. But for the recitation of these generic computer components, the claim encompasses manual steps that could be carried out by a user following rules or instructions.  For example, the claim encompasses a user manually receiving communications from a user to be directed to a second user and relay the second user’s acceptance of a coverage request to the first user, and notify the second user of a message that was sent during the coverage period.
Claims 2-14 incorporate the abstract idea identified above and recite additional limitations that expand on the abstract idea, but for the recitation of generic computer components.  For example, but for the recitation of generic computer components, claim 2 further encompasses the communication between first user and second user. This is a further example of a user manually following rules or instructions. But for the recitation of generic computer components, claims 3-14 further encompasses the receiving, notifying, storing, and sending of messages between users and their decisions. This is a further example of a user manually following rules or instructions. 
This judicial exception is not integrated into a practical application because the remaining elements amount to no more than general purpose computer components programmed to perform the abstract ideas.  For example, claim 1 recites “a server device for managing care provider coverage in a medical communication system”, “a first communication device”, and “a second communication device”. The recited computer components are used to carry out the abstract idea. Claims 2-14 incorporate and reference these elements through dependency. Additionally, claim 2 recites “a multi-user conversation data structure”.
The written description discloses that the recited computer components encompass generic components including “Examples of network elements that may be implemented in a server device, or as a logical service in a server device, include the staffing server 110, the EMR server 120, the messaging server 130a, the voice communications server 130b, and the rules engine 150. The server device 1900 may include a processor 1901 coupled to volatile memory 1902 and a large capacity nonvolatile memory, such as a disk drive 1903. The server device 1900 may also include a peripheral memory access device such as a floppy disc drive, compact disc (CD) or digital video disc (DVD) drive 1906 coupled to the processor 1901.” (See Paragraph [0122]), “Internally, the communication device 1800 may include a central processing unit (CPU) or processor 1850 that controls the operation of the components of the communication device 1800.” (See Paragraph [0119]), and “By way of example, and not limitation, such non-transitory computer-readable media may comprise RAM, ROM, EEPROM, CD- ROM or other optical disk storage, magnetic disk storage or other magnetic storage devices, or any other medium that may be used to store desired program code in the form of instructions or data structures and that may be accessed by a computer. Disk and disc, as used herein, includes compact disc (CD), laser disc, optical disc, digital versatile disc (DVD), floppy disk, and Blu-ray disc where disks usually reproduce data magnetically, while discs reproduce data optically with lasers.” (See Paragraph [0127]). 
As set forth in the 2019 Eligibility Guidance, 84 Fed. Reg. at 55 “merely include[ing] instructions to implement an abstract idea on a computer” is an example of when an abstract idea has not been integrated into a practical application. Additionally, recitations of retrieving and storing data in memory merely link the abstract idea to a particular technological environment.  The recitations of transmitting and receiving data for display amount to no more than insignificant, extra-solution, data gathering and display activities. Therefore, these recitations, considered both individually and as a combination, do not integrate the abstract idea into a practical application.
Claims 1-14 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration into a practical application, the additional elements are recited at a high level of generality, and the written description indicates that these elements are generic computer components.  Using generic computer components to perform abstract ideas does not provide a necessary inventive concept. See Alice, 573 U.S. at 223 (“mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”).
Storing and retrieving data from memory, such as recited in claims 11-12, has been recognized as well-understood, routine, and conventional activity of a general-purpose computer (see MPEP 2106.05(d) and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)).
Receiving and transmitting data over a network, such as recited in claims 3-6 and 10-14, has been recognized as well-understood, routine, and conventional activity of a general-purpose computer (see MPEP 2106.05(d) and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014)).
Claims 15-28 and claims 29-42 recite the same functions as claims 1-14 but in device and computer-readable medium form, respectively. Therefore, these claims also recite abstract ideas that fall into the Certain Methods of Organizing Human Activity grouping of abstract ideas into a practical application for the same reasons as explained above because they merely include instructions to implement the abstract idea into a computer. The generic computer components recited in claims 15-28 of “a processor configured with processor executable instructions to perform operations comprising” as the written description discloses “The server device 1900 may include a processor 1901 coupled to volatile memory 1902 and a large capacity nonvolatile memory, such as a disk drive 1903. The server device 1900 may also include a peripheral memory access device such as a floppy disc drive, compact disc (CD) or digital video disc (DVD) drive 1906 coupled to the processor 1901.” (See Paragraph [0122]) and “A non-transitory processor-readable medium having stored thereon processor- executable instruction configured to cause a processing device in a server device to perform operations” as the written discloses “The operations of a method or algorithm disclosed herein may be embodied in a processor-executable software module or processor-executable software instructions which may reside on a non-transitory computer-readable storage medium, a non- transitory server-readable storage medium, and/or a non-transitory processor-readable storage medium.” (See Paragraph [0127]). This is a further example of a user manually following rules or instructions.
Claims 15-28 and claims 29-42 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration into a practical application, the additional element is recited at a high level of generality and only amounts to insignificant, extra-solution, data display activity. Insignificant, extra solution, data gathering and display activities have been found to not amount to significantly more than an abstract idea (see MPEP 2106.05(g) and Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-42 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being unpatentable over Phillips et al. (U.S. Patent Pre-Grant Publication No. 2014/0180715).
As per independent claim 1, Phillips discloses a method performed by a server device for managing care provider coverage in a medical communication system, comprising: receiving from a first communication device associated with a first user a coverage request defining a coverage period and requesting that a second user associated with a second communication device provide care coverage for the first user (See Paragraph [0019]: The server can then receive a selection by the client, wherein the selection is indicative of a professional with whom the client would like to consult, in response to the selection, the server can transmit data to the client, wherein the data includes a schedule associated with the professional, the schedule including the availability of the professional for consultations, the server can also receive an appointment request for an appointment from the client, the client can select an open or available timeslot listed on the professionals schedule, the client can request a new timeslot that is not listed on the professionals schedule. In response to receiving the appointment request for the appointment, the server can transmit the appointment request to one or more electronic devices of the professional, which the Examiner is interpreting to encompass the claimed portion.); sending a notification of the coverage request to the second communication device including the coverage period and requesting agreement to provide care coverage for the first user (See Paragraph [0020]: At a predetermined time before the time associated with the timeslot selected by the client and accepted by the professional, the server can transmit a notification to the professional, the notification can include access to the appointment interface (for example, a hyperlink or other access point for accessing the appointment interface), the notification can also include a selectable option corresponding to a professional insurance coverage, the professional insurance coverage can be based at least in part on the appointment request submitted or transmitted by the client, which the Examiner is interpreting to encompass the claimed portion as the professional can select acceptance or rejection.); receiving from the second communication device an acceptance of the coverage request (See Paragraph [0020]: At a predetermined time before the time associated with the timeslot selected by the client and accepted by the professional, the server can transmit a notification to the professional, the notification can include access to the appointment interface (for example, a hyperlink or other access point for accessing the appointment interface), the notification can also include a selectable option corresponding to a professional insurance coverage, the professional insurance coverage can be based at least in part on the appointment request submitted or transmitted by the client, which the Examiner is interpreting to encompass the claimed portion as the professional can select acceptance or rejection.); and directing to the second communication device a message sent to the first communication device during the coverage period in response to receiving the acceptance of the coverage request (See Paragraph [0020]: The professional may select an option corresponding to an acceptance or a rejection of the professional insurance coverage, in response to the professional’s selection, the server can grant access to the appointment interface to at least one of the electronic device of the professional and the electronic device of the client, which the Examiner is interpreting the access to an appointment interface to the electronic device of the professional and the electronic device of the client, which the Examiner is interpreting the granting of access to both devices to encompass directing to the second communication device a message sent to the first communication device during the coverage period in response to receiving the acceptance of the coverage request.).
Claims 15 and 29 mirror claim 1 only within different statutory categories, and is rejected for the same reason as claim 1. The addition of “a processor configured with processor executable instructions to perform operations” in claim 15 is encompassed by Phillips in Paragraph [0024] that teaches “the sever can include at least one processor that are configured to receive and process data requests”. The addition of “non-transitory processor-readable medium having stored thereon processor- executable instruction configured to cause a processing device in a server device to perform operations” in claim 29  is encompassed by Phillips in Paragraph [0032] that teaches “Additionally, those of ordinary skill in the art will appreciate that the steps illustrated in FIG. 2 can include instructions of processes stored in a non-transitory computer readable medium communicatively coupled to at least one of the server 101, the client electronic device 150a-c, and the professional electronic device 175a-b.”.
As per claim 2, Phillips discloses claim 1 as described above. Phillips further teaches further comprising generating a multi-user conversation data structure including an association between the first communication device and the second communication device (See Paragraph [0030]: Virtual consultations can be conducted between a client and a professional by utilizing a connection between the two devices, which the Examiner is interpreting the virtual consultation to encompass generating a multi-user conversation data structure including an association between the first communication device and the second communication device.).
Claims 16 and 30 mirror claim 2 only within different statutory categories, and is rejected for the same reason as claim 2.
As per claim 3, Phillips discloses claim 1 as described above. Phillips further teaches determining whether the second user associated with the second communication device has a scheduling conflict during the coverage period, wherein sending a notification of the coverage request to the second communication device comprises sending the notification of the coverage request to the second communication device in response to determining that the second user associated with the second communication device does not have a scheduling conflict during the coverage period (See Paragraph [0052]: The notification can include data indicating that the professional has opened up a timeslot in his or her schedule at the date and time corresponding to the client’s suggested appointment or that the concierge has coordinated a time and date with the client and professional, and after the server 101 receives notification that the professional has accepted or opened the timeslot suggested, requested by the client, or concierge has coordinated a time and date of an appointment, which the Examiner is interpreting the identification of an open appointment to encompass the claimed portion as an available time and date avoids a scheduling conflict (Paragraph [0050]: Unavailable appointments can be identified by a second color that is different from an available appointment’s color.).
Claims 17 and 31 mirror claim 3 only within different statutory categories, and is rejected for the same reason as claim 3.
As per claim 4, Phillips discloses claims 1 and 3 as described above. Phillips further teaches associating a priority with the coverage request (See Paragraph [0036]: A search query is utilized to identify a professional that is best fit for the client and identify the disease the client selects to make the request for the virtual consultation, which the Examiner is interpreting to encompass the claimed portion as the more serious a disease would identify a priority over a less serious disease.); and determining whether the second user associated with the second communication device has a scheduling conflict during the coverage period based in part on the priority associated with the coverage request (See Paragraph [0052]: The notification can include data indicating that the professional has opened up a timeslot in his or her schedule at the date and time corresponding to the client’s suggested appointment or that the concierge has coordinated a time and date with the client and professional, and after the server 101 receives notification that the professional has accepted or opened the timeslot suggested, requested by the client, or concierge has coordinated a time and date of an appointment, which the Examiner is interpreting to encompass the claimed portion (Paragraph [0050]: Unavailable appointments can be identified by a second color that is different from an available appointment’s color.).
Claims 18 and 32 mirror claim 4 only within different statutory categories, and is rejected for the same reason as claim 4.
As per claim 5, Phillips discloses claims 1 and 3 as described above. Phillips further teaches sending a notification of the scheduling conflict to the first communication device in response to determining that the second user associated with the second communication device has a scheduling conflict during the coverage period (See Paragraph [0050]: The client can be presented with a calendar or schedule of the professional’s available data and times for appointments that identifies the professional’s available timeslots, unavailable timeslots, and non-designated timeslots, the client is then able to select a certain timeslot, which the Examiner is interpreting to encompass the claimed portion as the server is able to notify the client if a non-designated timeslot could be available as the client would be notified of a conflict.).
Claims 19 and 33 mirror claim 5 only within different statutory categories, and is rejected for the same reason as claim 5.
As per claim 6, Phillips discloses claim 1 as described above. Phillips further teaches sending a notification of the coverage request to a third communication device including the coverage period and requesting agreement of a third user to provide care coverage for the first user in response (See Paragraph [0042]: Physicians can be ranked by their relevancy score and a same peer performance review ranking which can be contacted by the client, which the Examiner is interpreting to encompass the claimed portion as the same process of notification can be utilized for a third communication device.); receiving from the third communication device an acceptance of the coverage request (See Paragraph [0020]: At a predetermined time before the time associated with the timeslot selected by the client and accepted by the professional, the server can transmit a notification to the professional, the notification can include access to the appointment interface (for example, a hyperlink or other access point for accessing the appointment interface), the notification can also include a selectable option corresponding to a professional insurance coverage, the professional insurance coverage can be based at least in part on the appointment request submitted or transmitted by the client, which the Examiner is interpreting to encompass the claimed portion as the professional can select acceptance or rejection.); and directing to the third communication device a message sent to the first communication device during the coverage period in response receiving the acceptance of the coverage request from the third communication device (See Paragraph [0020]: The professional may select an option corresponding to an acceptance or a rejection of the professional insurance coverage, in response to the professional’s selection, the server can grant access to the appointment interface to at least one of the electronic device of the professional and the electronic device of the client, which the Examiner is interpreting the access to an appointment interface to the electronic device of the professional and the electronic device of the client, which the Examiner is interpreting the granting of access to both devices to encompass directing to the third communication device a message sent to the first communication device during the coverage period in response to receiving the acceptance of the coverage request.).
Claims 20 and 34 mirror claim 6 only within different statutory categories, and is rejected for the same reason as claim 6.
As per claim 7, Phillips discloses claim 1 as described above. Phillips further teaches wherein directing to the second communication device a message sent to the first communication device during the coverage period comprises directing to the second communication device a voice call request sent to the first communication device (See Paragraph [0040]: The server can establish a voice call, a videoconference, a chat room, or any other communication between the client’s electronic device and a concierge electronic device, which the Examiner is interpreting to encompass the claimed portion.).
Claims 21 and 35 mirror claim 7 only within different statutory categories, and is rejected for the same reason as claim 7.
As per claim 8, Phillips discloses claim 1 as described above. Phillips further teaches wherein directing to the second communication device a message sent to the first communication device during the coverage period comprises directing to the second communication device a text-based message sent to the first communication device (See Paragraph [0104]: .The Message Inbox can display a portion of the message,  a subject line, and a portion of the body of text of the message can be displayed, and the professional can send a message back to the client (See Paragraph [0107]), which the Examiner is interpreting to encompass the claimed portion.).
Claims 22 and 36 mirror claim 8 only within different statutory categories, and is rejected for the same reason as claim 8.
As per claim 9, Phillips discloses claim 1 as described above. Phillips further teaches wherein directing to the second communication device a message sent to the first communication device comprises creating a conversation including the first communication device, the second communication device, and a third communication device from which the message was received (See Paragraph [0050]: The client is able to select appointment criteria, the appointment criteria can be a request for a translator or third-party to be present at the virtual appointment, which the Examiner is interpreting the request for a third-party to be present at the virtual appointment to encompass the claimed portion.).
Claims 23 and 37 mirror claim 9 only within different statutory categories, and is rejected for the same reason as claim 9.
As per claim 10, Phillips discloses claim 1 as described above. Phillips further teaches further comprising sending an instruction to the first communication device to mute notifications received by the first communication device during the coverage period (See Paragraphs [0071]-[0073]: The graphical user interface (GUI) can include a home page that includes a link for a How It Works Link that is able to describe to the client how to use the virtual consultation appointment, which the Examiner is interpreting to encompass the claimed portion as the link can notify the client how to interact with the GUI and virtual consultation.).
Claims 24 and 38 mirror claim 10 only within different statutory categories, and is rejected for the same reason as claim 10.
As per claim 11, Phillips discloses claim 1 as described above. Phillips further teaches storing messages sent to the first communication device during the coverage period (See Paragraph [0103]: A Message Inbox is available that stores messages and archives messages to and from the client, which the Examiner is interpreting to encompass the claimed portion.); and sending the stored messages to the first communication device after the coverage period (See Paragraph [0104]: The professional can respond to the client’s questions and the messages can be sent to the client at their device, which the Examiner is interpreting to encompass the claimed portion as the questions can be answered within the coverage period and can be sent to the client afterward.).
Claims 25 and 39 mirror claim 11 only within different statutory categories, and is rejected for the same reason as claim 11.
As per claim 12, Phillips discloses claim 1 as described above. Phillips further teaches receiving from the first communication device a request for an indication of users capable of providing care coverage during the coverage period (See Paragraph [0042]: Physicians can be ranked by their relevancy score and a same peer performance review ranking which can be contacted by the client to schedule an appointment, which the Examiner is interpreting to encompass the claimed portion.); sending to the first communication device the indication of the users capable of providing care coverage during the coverage period (See Paragraph [0052]: The server can receive a notification from the professional’s electronic device indicating that the professional has accepted the client’s suggested appointment and can notify the client of the acceptance.); and receiving from the first communication device a selection of one of the users capable of providing care coverage during the coverage period (See Paragraph [0052]: The client is able to accept the scheduled opened timeslot, which the Examiner is interpreting to encompass the claimed portion.).
Claims 26 and 40 mirror claim 12 only within different statutory categories, and is rejected for the same reason as claim 12.
As per claim 13, Phillips discloses claim 1 as described above. Phillips further teaches receiving from the first communication device a message terminating the coverage period (See Paragraph [0129]: The virtual consultation can be terminated when requested, which the Examiner is interpreting to encompass the claimed portion as the virtual consultation is interpreted to be care coverage.); directing subsequent messages to the first communication device in response to receiving the message terminating the coverage period (See Paragraph [0129]: The virtual consultation can be terminated when requested, which the Examiner is interpreting to encompass the claimed portion.); and sending a notification to the second communication device notifying the second user that the coverage period has ended (See Paragraph [0129]: The virtual consultation can be terminated when requested, which the Examiner is interpreting to encompass the claimed portion as the second communication device would be notified of the end of the consultation.).
Claims 27 and 41 mirror claim 13 only within different statutory categories, and is rejected for the same reason as claim 13.
As per claim 14, Phillips discloses claim 1 as described above. Phillips further teaches receiving a configuration input from the first communication device to tune a type of conversation that will be forwarded to the second communication device when the coverage period is active (See Paragraph [0050]: A pre-appointment survey can be sent to the professional to identify the issues the client would like to focus the virtual consultation on, which the examiner is interpreting the survey to identify focus during the virtual consultation to encompass a configuration input from the first communication device to tune a type of conversation that will be forwarded to the second communication device when the coverage period is active.).
Claims 28 and 42 mirror claim 14 only within different statutory categories, and is rejected for the same reason as claim 14.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bergheim et al. (U.S. Patent Pre-Grant Publication No. 2022/0078829), describes systems and methods for database scheduling, scheduling entries are created and stored in a central database and an entity’s database can display a schedule in response to a user request to view the availability, Narke et al. (U.S. Patent Publication No. 11,257,572), describes a method identifying an upcoming appointment time for a live medical treatment session stored in a calendar entry, creating a communication session hosted by a server and transmitting a first message to a medical professional device, and McGaughey (“Smart Phone Based Telemedicine System”), describes a telemedicine system that uses smart phones to allow patients easy access to doctors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bennett Stephen Erickson whose telephone number is (571)270-3690. The examiner can normally be reached Monday - Thursday: 8:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.S.E./Examiner, Art Unit 3626

/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626